Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
WO/2015/106790 is considered the closest prior art describes methods for co-pyrolysis of biomass and plastic waste. Due to the low boiling point of plastic waste, portions of melted plastic waste can evaporate and/or become entrained in the gas phase pyrolysis effluent without being 30pyrolyzed. 
WO/2015/106790 neither teaches nor suggests exposing at least a portion of the low-hydrogen-content synthesis gas stream to an adsorbent at a first adsorbing temperature of 300°C to 600°C and a first adsorbing pressure of 1.0 MPa-g or more to form an H2-enriched stream comprising an H2 to CO ratio of 10 or more; combining a first portion of the H2-enriched stream with a first bypass portion of the low hydrogen content synthesis gas stream to form a first product synthesis gas stream comprising a first H2 to CO ratio of 1.8 or more; and combining a second portion of the H2-enriched stream with a second bypass portion of the low hydrogen content synthesis gas stream to form a second product synthesis gas stream comprising a second H2 to CO ratio of 1.8 or more. Nor would it have been obvious to modify the process of the prior art to arrive at the presently claimed invention.  There is no motivation to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622